       Case 3:14-cv-02346-JCS Document 552 Filed 04/16/21 Page 1 of 6



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13
                                    UNITED STATES DISTRICT COURT
14                                 NORTHERN DISTRICT OF CALIFORNIA
15                                     SAN FRANCISCO DIVISION

16   DAVID AND NATASHA WIT, et al.,               Case No. 3:14-CV-02346-JCS
                                                  Related Case No. 3:14-CV-05337-JCS
17                          Plaintiffs,
18           v.                                   STIPULATION AND [PROPOSED] ORDER
                                                  EXTENDING DEADLINE TO COMPLETE
19   UNITED BEHAVIORAL HEALTH,                    TRAINING
20                    Defendant.
21
     GARY ALEXANDER, et al.,
22
                            Plaintiffs,
23
             v.
24
     UNITED BEHAVIORAL HEALTH,
25
                            Defendant.
26

27

28
                                                                    STIPULATION & [PROPOSED] ORDER
                                                                       EXTENDING TRAINING DEADLINE
                                                           CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS

     SFACTIVE-906064971.1                                                                          7683136.1
       Case 3:14-cv-02346-JCS Document 552 Filed 04/16/21 Page 2 of 6



 1             IT IS HEREBY STIPULATED AND AGREED by the Parties in the above-captioned

 2   action, by and through their respective counsel of record, as follows:

 3       I.        INTRODUCTION

 4             The parties jointly submit this stipulation pursuant to Civil Local Rules 6-1(b), 6-2, and 7-

 5   12, and section IV.B of the Court’s Remedies Order, ECF 491 at 96-98, to extend the time period

 6   for UBH to complete the trainings of UBH’s personnel on the clinical coverage criteria under the

 7   Remedies Order, id. at 97 (§ IV.B.2.b & 2.c), and on UBH’s fiduciary duties under ERISA, id. at

 8   97-98 (§ IV.B.3.b and 3.c). Since appointment of the Special Master on January 27, 2021, and

 9   UBH’s production of a training plan and materials on February 24, 2021, the parties have worked
10   diligently to agree on a training program consistent with the Court’s injunction, including by

11   exchanging lengthy submissions to the Special Master addressing UBH’s proposed training

12   materials, preparing matrices regarding the parties’ respective positions on those materials, and

13   meeting and conferring in good faith to resolve or narrow any disputes.

14             Despite the parties’ best efforts and the ongoing guidance of the Special Master, for the

15   reasons explained below, the parties agree that it will not be possible to complete the required

16   trainings by the current deadline of April 27, 2021. Accordingly, the parties jointly request that

17   the deadlines set forth in Sections IV.B.2.b & 2.c and IV.B.3.b and 3.c be extended to September

18   30, 2021. Special Master Young endorses the parties’ proposed training plan and agrees with the

19   parties’ proposal to extend the time frame for completing the training accordingly.
20       II.       BACKGROUND

21             The Court entered its Remedies Order on November 3, 2020. In addition to reprocessing,

22   the Court ordered injunctive relief, including two categories of training.

23             First, the Court ordered training on the clinical guidelines UBH is ordered to use going

24   forward (the ASAM Criteria, LOCUS, CALOCUS-CASII, and ECSII), which is to be given to

25   any personnel involved in clinical adjudications of requests for coverage (the “Guideline

26   Training”):

27                    2. With the oversight and approval of the Special Master, UBH
                      shall promptly develop and implement a program for training
28                    UBH’s Care Advocates, Peer Reviewers, external clinical
                                                                             STIPULATION & [PROPOSED] ORDER
                                                                                EXTENDING TRAINING DEADLINE
                                                                    CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS

     SFACTIVE-906064971.1                                                                                   7683136.1
       Case 3:14-cv-02346-JCS Document 552 Filed 04/16/21 Page 3 of 6



 1                    consultants, and any other personnel who make or have input into
                      clinical coverage determinations, on the faithful application of the
 2                    coverage criteria prescribed in § III.B,
 3
                             . . . b. UBH shall complete its training of any other
 4                           personnel covered by this subsection, to the satisfaction of
                             the Special Master, within 90 days following the Court’s
 5                           appointment of the Special Master. The Special Master shall
                             report to the Court when this second phase of training is
 6                           complete.
 7                           c. UBH’s training program shall include plans for training
 8                           new personnel as they may be hired in the future and for
                             refreshing the training of existing employees on at least an
 9                           annual basis. UBH shall be required to obtain the approval
                             of the Special Master on the design of UBH’s ongoing
10                           training program within 90 days following the Court’s
                             appointment of the Special Master.
11

12   ECF 491 at 97.
             Second, the Court ordered training on UBH’s fiduciary duties under ERISA (the
13
     “Fiduciary Training”):
14
                      3. With the oversight of the Special Master, promptly develop and
15                    implement a program, to train UBH’s Care Advocates, Peer
                      Reviewers, external clinical consultants, any other personnel who
16
                      make or have input into coverage determinations, and all senior and
17                    executive management on UBH’s duties under ERISA, including
                      what it means to be an ERISA fiduciary and to administer benefit
18                    plans solely in the interests of participants and beneficiaries, as well
                      as the need to comply with plan terms.
19
                             . . . b. UBH shall complete its training of any other
20
                             personnel covered by this subsection, to the satisfaction of
21                           the Special Master, within 90 days following the Court’s
                             appointment of the Special Master. The Special Master shall
22                           report to the Court when this second phase of training is
                             complete.
23
                             c. UBH’s training program shall include plans for training
24                           new personnel as they may be hired in the future and for
25                           refreshing the training of existing employees on at least an
                             annual basis. UBH shall be required to obtain the approval
26                           of the Special Master on the design of UBH’s ongoing
                             training program within 90 days following the Court’s
27                           appointment of the Special Master.
28                                                                           STIPULATION & [PROPOSED] ORDER
                                                       -2-                      EXTENDING TRAINING DEADLINE
                                                                    CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS

     SFACTIVE-906064971.1                                                                                   7683136.1
       Case 3:14-cv-02346-JCS Document 552 Filed 04/16/21 Page 4 of 6



 1   Id. at 97-98.

 2           The Court appointed Mr. Douglas Young as Special Master on January 27, 2021. ECF

 3   528. The parties first met with the Special Master on February 4, 2021, and have met with the

 4   Special Master nine times as of this filing. The first order of business in the proceedings before

 5   the Special Master was to develop a plan, and materials, for the Guideline Training and Fiduciary

 6   Training. On February 24, 2021, UBH submitted a proposed training plan to the Special Master,

 7   along with the principal materials it proposed for its personnel to use to conduct those trainings.

 8   UBH’s February 24 submission estimated that a total of approximately 1,245 individuals will

 9   need to receive the Guideline Training (1,175 Care Advocates and 70 Peer Reviewers). A total of
10   approximately 1,335 individuals will need to receive the Fiduciary Training (including all Care

11   Advocates and Peer Reviewers, along with 40 external consultants and other personnel and about

12   50 members of UBH’s senior and executive management).

13           UBH produced additional training materials and other related documents on March 4, 8,

14   10, and 15, 2021. The parties met and conferred several times to address Plaintiffs’ substantive

15   concerns about the content of UBH’s proposed training plan and materials. On March 25, the

16   parties informed the Special Master that in lieu of UBH’s proposed internal training materials,

17   they had agreed that the Guideline Trainings would be conducted by the American Society of

18   Addiction Medicine (“ASAM”), the American Association of Community Psychiatrists

19   (“AACP”), and the American Academy of Child & Adolescent Psychiatry (“AACAP”).
20   III.    GUIDELINE TRAINING PLAN AND TIMEFRAME

21           The ASAM Criteria training will consist of a seven-hour live-virtual course, followed by a

22   half-day asynchronous program. The LOCUS training will contain two components: a

23   foundations training and a vignette training. For UBH’s Peer Reviewers, both components will be

24   conducted live by AACP personnel. For UBH’s Care Advocates, the foundations component will

25   be a pre-recorded training, and the vignette training will be conducted live by AACP personnel.

26   As for CASII and ECSII, including the most recent version of CASII (now known as CALOCUS-

27   CASII), the trainings will be accomplished through an existing asynchronous program developed

28   by AACAP.                                                             STIPULATION & [PROPOSED] ORDER
                                                     -3-                      EXTENDING TRAINING DEADLINE
                                                                  CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS

     SFACTIVE-906064971.1                                                                                 7683136.1
       Case 3:14-cv-02346-JCS Document 552 Filed 04/16/21 Page 5 of 6



 1           Because the ASAM Criteria and LOCUS trainings will be conducted in part through live

 2   trainings, and because of the large number of individuals to be trained—approximately 1,245 in

 3   total—and limitations on ASAM’s and AACP’s capacity to conduct the live trainings, ASAM and

 4   AACP have stated that they would need until August 31, 2021 (for ASAM) and September 30,

 5   2021 (for AACP) to complete the trainings for all required personnel.

 6           The parties agree that the benefits of having the Guideline Trainings conducted by the

 7   physician specialty associations outweigh the longer timeline, and thus request that the deadline

 8   for completing those training be extended to September 30, 2021.

 9   IV.     FIDUCIARY TRAINING AND TIMEFRAME
10           As to the Fiduciary Training, the proposed training materials UBH produced on February

11   24, 2021 consisted of an asynchronous program developed through the International Foundation

12   of Employee Benefit Plans. Plaintiffs agreed that an asynchronous training program was

13   acceptable for UBH’s Care Advocates, but proposed that the Peer Reviewers and senior executive

14   should complete both an asynchronous training and a live training. UBH agrees to a live training

15   for its Peer Reviewers and senior executives, and believes that all training can occur during the

16   live session, without need for a separate asynchronous training for this group. The parties

17   continue to meet and confer on this issue.

18           In their March 4 submission, Plaintiffs also raised substantive concerns as to the content

19   of UBH’s proposed Fiduciary Training. Plaintiffs proposed revisions to the training content on
20   March 23, and UBH proposed further revisions on April 9. Plaintiffs will respond promptly to

21   UBH’s most recent submission, and the parties will continue to narrow any disputes as to the

22   content. In the meantime, the parties have agreed that the live trainings will be conducted jointly

23   by Professor Colleen E. Medill of the University of Nebraska College of Law, and Professor

24   Donald T. Bogan of the College of Law of the University of Oklahoma. Although disputes remain

25   to be resolved, the parties are confident that the Fiduciary Trainings can also be completed well

26   before September 30, 2021, particularly because the vast majority of the individuals to receive a

27   Fiduciary Training will do so through an interactive asynchronous program, rather than through

28   live trainings.                                                      STIPULATION & [PROPOSED] ORDER
                                                     -4-                     EXTENDING TRAINING DEADLINE
                                                                 CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS

     SFACTIVE-906064971.1                                                                                7683136.1
       Case 3:14-cv-02346-JCS Document 552 Filed 04/16/21 Page 6 of 6



 1       V.       JOINT EXTENSION REQUEST

 2            For the reasons set forth above, and principally in order to permit the physician specialty

 3   associations to accomplish the Guideline Trainings, the parties jointly request that the deadlines

 4   set forth in Sections IV.B.2.b & 2.c and IV.B.3.b and 3.c be extended to September 30, 2021.

 5   Dated: April 16, 2021                                   ZUCKERMAN SPAEDER LLP
 6                                                             /s/ Caroline E. Reynolds___
 7                                                               Caroline E. Reynolds
                                                                     Adam Abelson
 8                                                               Attorneys for Plaintiffs
 9
     Dated: April 16, 2021                                    CROWELL & MORING LLP
10
                                                               /s/ Jennifer S. Romano____
11
                                                                  Jennifer S. Romano
12                                                                   April N. Ross
                                                                   Nathaniel P. Bualat
13                                                                  Andrew Holmer
                                                       Attorneys for Defendant United Behavioral
14                                                                       Health
15

16                                             ATTESTATION

17            Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, I attest that concurrence in the

18   filing of this document has been obtained from the other signatories.

19
     Dated: April 16, 2021                                     /s/ Caroline E. Reynolds___
20                                                                 Caroline E. Reynolds
21

22
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
23

24

25   Date: _________________________                  ______________________________________
                                                      The Honorable Joseph C. Spero
26                                                    Chief United States Magistrate Judge

27

28                                                                          STIPULATION & [PROPOSED] ORDER
                                                      -5-                      EXTENDING TRAINING DEADLINE
                                                                   CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS

     SFACTIVE-906064971.1                                                                                  7683136.1
